      Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 1 of 14



     Troy P. Foster #017229
1
     The Foster Group, PLLC
2    518 East Willetta Street
     Phoenix, Arizona 85004
3    Tel: 602-461-7990
     tfoster@thefosterlaw.com
4
5    Attorneys for Plaintiff

6                         IN THE UNITED STATES DISTRICT COURT

7                               FOR THE DISTRICT OF ARIZONA
8
     DAMIAN FRANTZ, a single man,                      Case No.:
9
                                           Plaintiff
10                                                                  COMPLAINT
     vs.
11
12   SUN PHARMACEUTICALS, a foreign
     corporation,
13
                                      Defendant.
14
            For his Complaint against Sun Pharmaceuticals (“Defendant,” “the Company,” or
15
     “Sun”), Plaintiff Damian Frantz (“Plaintiff” or “Mr. Frantz”), referred to jointly as “the
16
     parties,” allege as follows:
17
                               Background Allegations and Jurisdiction
18
            1.      Plaintiff reasonably believes that Defendant violated various provisions of the
19   False Claims Act (“FCA”) as outlined below. See 31 U.S.C. § 3729, et seq.
20          2.      Though, upon information and belief, Plaintiff alleges that Defendant’s
21   scheme caused false claims to be submitted to the Government and further believes that the
22   Government paid those false claims, Plaintiff does not have sufficient detail to support that

23   allegation at this time. However, in raising those concerns to Defendant, Plaintiff was
     disciplined and retaliated against.
24
            3.      As such, Plaintiff brings this claim for Defendant’s retaliation and discharge
25
     of him after reporting these unlawful activities in violation of 31 U.S.C. § 3730(h).



                                                   1
       Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 2 of 14




1            4.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331,1345, and 31

2    U.S.C. § 3730(h).
             5.      Venue is appropriate because Defendant transacts business in this judicial
3
     district. Additionally, Defendant has committed acts proscribed by 31 U.S.C. § 3730(h) in
4
     this judicial district.
5
             6.      Plaintiff is a citizen of the United States of America and resides in the State of
6
     Arizona.
7            7.      At all relevant times in this Complaint, Plaintiff was a pharmaceutical sales
8    associate for Defendant.
9            8.      Upon information and belief, none of the alleged violations of the FCA have

10   been publicly disclosed, until this filing, in any manner and Plaintiff is the original source of

11   the information upon which this Complaint is based, as that term is used in the FCA.
             9.      Defendant Sun Pharmaceuticals is a foreign corporation doing business in the
12
     State of Arizona, and transacting business in every state of the United States.
13
             10.     As part of his employment, Defendant directed Plaintiff to facilitate and
14
     solicit “off-label” marketing for certain drugs.
15           11.     Defendant acted through its agents and employees, and the actions of those
16   agents and employees were within the course and scope of their employment.
17           12.     Defendant’s off-label marketing campaign was (and continues to be), upon
18   information and belief, approved at the highest levels.

19                              Regulatory Landscape and Governing Law
             13.     The Medicare Program, Title XVIII of the Social Security Act, 42 U.S.C.
20
     §1395 et seq., (hereinafter "Medicare") is a Health Insurance Program administered by the
21
     Government of the United States that is funded by taxpayer revenue. The program is
22
     overseen by the United States Department of Health and Human Services through the
23
     Centers for Medicare and Medicaid Services (“CMS”). Medicare was designed to be a
24   health insurance program and to provide for the payment of hospital services, medical
25   services and durable medical equipment to persons over sixty-five (65) years of age and



                                                  2
      Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 3 of 14




1    others that qualify under the terms and conditions of the Medicare Program. Payments

2    made under the Medicare Program include payment for certain prescription drugs; among
     those at issue in this case, Ilumya, Yonsa, and Absorica.
3
            14.    Reimbursement for Medicare claims is made by the United States through
4
     CMS which contracts with private insurance carriers to administer and pay claims from the
5
     Medicare Trust Fund. 42 U.S.C. § 1395u. In this capacity, the carriers act on behalf of
6
     CMS.
7           15.    The Medicaid Program, Title XIX of the Social Security Act, 42 U.S.C. §§
8    1396-1396v (hereafter “Medicaid”), is a Health Insurance Program administered by the
9    United States and the various individual States, and is funded by State and Federal taxpayer

10   revenue. The Medicaid Program is overseen by the United States Department of Health and

11   Human Services through CMS. The States directly pay providers, with the States obtaining
     the federal share of the payment from accounts which draw on the United States Treasury.
12
     42 C.F.R. §§ 430.0-430.30 (1994). Medicaid was designed to assist participating states in
13
     providing medical services, durable medical equipment and prescription drugs to financially
14
     needy individuals that qualify for Medicaid; among those drugs are the drugs at issue in this
15   case, Ilumya, Yonsa, and Absorica.
16          16.    The Civilian Health and Medical Program of the Uniformed Services
17   (“CHAMPUS”) (now known as “TRICARE”), 10 U.S.C. §§ 1071-1106, provides benefits
18   for health care services furnished by civilian providers, physicians, and suppliers to

19   members of the Uniformed Services and to spouses and children of active duty, retired and
     deceased members. The program is administered by the Department of Defense and funded
20
     by the Federal Government. CHAMPUS pays for, among other items and services,
21
     prescription drugs for its beneficiaries; among those drugs are the drugs at issue in this case,
22
     Ilumya, Yonsa, and Absorica.
23
            17.    The federal government, through its Departments of Defense and Veterans
24   Affairs, also maintains and operates medical facilities including hospitals, and receives and
25   uses federal funds from prescription drugs for patients treated at such facilities and



                                                 3
      Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 4 of 14




1    otherwise; among those drugs are the drugs at issue in this case, Ilumya, Yonsa, and

2    Absorica. In addition, under the Public Health Service Act, the Section 340B Drug Pricing
     Program, and the Veterans Health Care Act of 1992, the federal government directly or
3
     indirectly provides funds to certain other federal agencies and to state and local facilities and
4
     programs, including to non-profit disproportionate share hospitals (“DSH”) and Federally
5
     Qualified Health Centers (“FQHCs”). See 38 U.S.C. § 8126.
6
              18.   The Federal Employees Health Benefits Program (“FEHBP”) provides health
7    care benefits for qualified federal employees and their dependents. It pays for, among other
8    items and services, prescription drugs for its beneficiaries; among those drugs are the drugs
9    at issue in this case, Ilumya, Yonsa, and Absorica.

10            19.   The Federal FCA, 31 U.S.C. § 3729(a)(1)(A), makes “knowingly” presenting

11   or causing to be presented to the United States any false or fraudulent claim for payment or
     approval a violation of federal law for which the United States may recover three times the
12
     amount of the damages the government sustains and a civil monetary penalty of between
13
     $5,500 and $11,000 per claim.
14
              20.   The Federal FCA, 31 U.S.C. § 3729(a)(1)(B), makes “knowingly” making,
15   using, or causing to be used or made a false record or statement material to a false or
16   fraudulent claim paid or approved by the Government a violation of federal law for which
17   the United States may recover three times the amount of the damages the Government
18   sustains and a civil monetary penalty of $5,500 and $11,000 per claim.

19            21.   The Federal FCA, 31 U.S.C. §. 3729(a)(1)(C), makes any person who
     conspires to commit a violation of the FCA liable for three times the amount of the damages
20
     the Government sustains and a civil monetary penalty of between $5,500 and $11,000 per
21
     claim.
22
              22.   The Federal FCA, 31 U.S.C. § 3729(a)(1)(G), makes any person who
23
     “knowingly” makes, uses or causes to be made or used a false record or statement material
24   to an obligation to pay or transmit money or property to the Government, or knowingly
25   conceals or knowingly and improperly avoids or decreases an obligation to pay or transmit



                                                 4
       Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 5 of 14




1    money or property to the Government, liable for three times the amount of the damages the

2    Government sustains and a civil monetary penalty of $5,500 and $11,000 per claim.
            23.       The Federal FCA defines a “claim” to include any request or demand,
3
     whether under contract or otherwise, for money or property which is made to a contractor,
4
     grantee, or other recipient if the United States Government provides any portion of the
5
     money or property which is requested or demanded, or if the Government will reimburse
6
     such contractor, grantee, or other recipient for any portion of the money or property which is
7    requested. See 31 U.S.C. § 3729(b)(2).
8           24.       Physicians and hospitals enter into Provider Agreements with CMS in
9    order to establish their eligibility to seek reimbursement from the Medicare Program. As

10   part of that agreement, without which the hospitals and physicians may not seek

11   reimbursement from Federal Health Care Programs, the provider must sign the following
     certification:
12
            “I agree to abide by the Medicare laws, regulations and program instructions that
13
            apply to [me]. The Medicare laws, regulations, and program instructions are
14
            available through the [Medicare] contractor. I understand that payment of a claim by
15          Medicare is conditioned upon the claim and the underlying transaction complying
16          with such laws, regulations, and program instructions (including, but not limited to,
17          the Federal anti-kickback statute and the Stark law), and on the [provider’s]
18          compliance with all applicable conditions of participation in Medicare.”

19   See Form CMS-855A; Form CMS-8551.
            25.       In addition, the claims themselves, as submitted, contain a similar
20
     certification. See, e.g., Form CMS-1500.
21
            26.       When a provider submits a claim for payment, he or she does so subject to
22
     and under the terms of its certification to the United States that the services for which
23
     payment is sought were delivered in accordance with federal law.
24          27.       In the case of Medicaid, each State’s Medicaid Program’s applicable
25   certifications also incorporate relevant state law.



                                                   5
      Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 6 of 14




1           28.    To be properly reimbursable by a Government Health Care Program, a

2    prescription drug must also meet certain other requirements involving whether the drug is
     prescribed for an “on-label” versus an “off-label” use or indication.
3
            29.    The Federal Food, Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. §§ 301, et
4
     seq., prohibits the distribution of new pharmaceutical drugs in interstate commerce unless
5
     the Food and Drug Administration (“FDA”) has determined that the drug is safe and
6
     effective for its intended use. 21 U.S.C. § 355 (a) and (d).
7           30.    An approved drug may be prescribed by doctors for uses other than those
8    approved by the FDA, but manufacturers are prohibited from marketing or promoting the
9    drug for such unapproved or “off-label” uses. See 21 U.S.C. § 331(d). If the manufacturer

10   intends to promote the drug for a new unapproved use, an application for the proposed new

11   use must be filed with the FDA (or an exemption therefrom must be obtained) and any
     promotional materials concerning unapproved uses must meet strict statutory and regulatory
12
     requirements. See 21 U.S.C. §§ 360aaa, et seq.
13
            31.    Whether a drug is FDA-approved for a particular use determines whether a
14
     prescription of the drug is reimbursed under Government Health Insurance Programs,
15   including those described above.
16          32.    Reimbursement under Medicaid and these other programs is generally
17   available only for “covered outpatient drugs.” See 42 U.S.C. §1396b(i)(10). Covered
18   outpatient drugs do not include drugs that are “used for a medical indication which is not a

19   medically accepted indication.” Id. §1396r-8(k)(3). A medically accepted indication
     includes a use “which is approved under the Federal Food Drug and Cosmetic Act” or
20
     which is included in a specified drug compendia. Id. §1396r-8(k)(6).
21
            33.    Unless a particular off-label use for a drug is included in one of the identified
22
     drug compendia, a prescription for the off-label use of that drug is not eligible for
23
     reimbursement under Medicaid, with a limited exception. See 42 U.S.C. §1396r8(a)(3).
24          34.    The FFDCA provides criminal penalties for the dissemination of written
25   information to health care providers regarding the safety, effectiveness, or benefit of the use



                                                 6
      Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 7 of 14




1    of a drug that is not described in the FDA approved labeling of the drug (i.e. that is “off-

2    label”), if that written information fails to conform to the law’s requirements. See 21 U.S.C.
     §§ 331(z), 333(a)(1)-(2), 360aaa. A manufacturer may disseminate information on a new
3
     use of a drug only if it meets the specific requirements set forth in 21 U.S.C. § 360aaa.
4
            35.    As outlined below, several states have passed False Claims Act legislation,
5
     which closely tracks the Federal FCA: California False Claims Act, Cal. Gov’t Code §
6
     12650 et seq., Delaware False Claims and Reporting Act, Del. Code Ann. Tit. 6, § 1201 et
7    seq., District of Columbia Procurement Reform Amendment Act, D.C. Code § 2-308.13 et
8    seq., Florida False Claims Act, Fla. Stat. § 68.081 et seq., Hawaii False Claims Act, Haw.
9    Rev. Stat. § 661-21 et seq., Illinois Whistleblower Reward and Protection Act, 740 Ill.

10   Comp. Stat. § 175/1 et seq., Louisiana Medical Assistance Programs Integrity Law, 46 La.

11   Rev. Stat. c. 3, sec. 437.1 et seq., Massachusetts False Claims Act, Mass. Gen. Laws Ch. 12,
     § 5A et seq., Nevada False Claims Act, Nev. Rev. Stat. § 357.040 et seq., Tennessee
12
     Medicaid False Claims Act, Tenn. Code Ann. § 71-5-181 et seq., Texas Medicaid Fraud
13
     Prevention Law, Tex. Hum. Res. Code Chapter 32, § 36.002 et seq., Virginia Fraud Against
14
     Taxpayers Act, Va. Code Ann. § 8.01-216.1 et seq. , Va. Code Anno. 49-4-168 et seq.;
15   Indiana, IC 5-11-5.5; Michigan Medicare False Claims Act, MI ST Ch. 400, 400.602 et
16   seq.; New Hampshire False Claims Act, N.H. RSA §§ 167:61-b et seq.; New Jersey False
17   Claims Act, Sec. 2A:32C-1 et seq.; New Mexico Fraud Against Taxpayers Act, N.M.
18   LEGIS 49 (2004 AND 2007) Chap. 4; New York State False Claims Act, 2007 New York

19   Laws 58, Sec. 39, Article XIII, Sec. 189(a) et seq.; Oklahoma Medicaid False Claims Act,
     2007 OK. ALS 137; Rhode Island False Claims Act, Sec. 9-1.1-1 et seq.; Wisconsin False
20
     Claims for Medical Assistance Act, Chapter 20, Subchapter 91, 20.931. These State False
21
     Claims Acts apply to the state portion of Medicaid fraud losses caused by false Medicaid
22
     claims to the jointly federal-state funded Medicaid program. Each of the statutes listed
23
     above contains qui tam provisions governing a relator’s right to claim a share of the State’s
24   recovery.
25




                                                 7
      Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 8 of 14




1           36.      Furthermore, the Federal FCA, 31 U.S.C. § 3730(h), provides relief to

2    employees who have been retaliated against in their employment because of lawful acts
     done by the employee in furtherance of efforts to stop one or more violations of the FCA.
3
     Such retaliation may include discharge, demotion, suspension, threats, harassment or any
4
     other type of discrimination in the terms and conditions of employment. The employee is
5
     entitled to all relief necessary to make that employee whole, including reinstatement, two
6
     times back pay, interest on the back pay, and compensation for any special damages,
7    including litigation costs and reasonable attorney’s fees.
8           37.      Plaintiff reasonably believes that Defendant violated the Federal and State
9    FCAs and the FFDCA by engaging in the following alleged conduct from at least 2016 to

10   the present, involving the marketing, selling, and prescribing of Ilumya, Yonsa, and

11   Absorica, which drugs Defendant knew was paid for, in part, by Federal Health Care
     Programs, and which drugs Defendant expected health plans, insurance companies,
12
     pharmacy benefit management companies, and individual providers, as well as numerous
13
     other unnamed persons around the United States to, directly or indirectly, prescribe and
14
     administer to their patients and thereafter illegally bill or cause to be billed to Federal Health
15   Care Programs.
16          38.      Plaintiff reasonably believes that Defendant’s schemes included, but are not
17   limited to the following actions, all of which violate the Federal and State FCAs:
18                a. Conspiring to create unlawful incentives to provide in exchange for patient

19                   referral and prescription business;
                  b. Conspiring to make and use false records and statements to get false claims
20
                     paid by the Government;
21
                  c. Conspiring to defraud the Government by getting false or fraudulent claims
22
                     allowed or paid by the Government in furtherance of the object of the
23
                     conspiracy, which was to promote and increase the sales;
24                d. Knowingly making and using a false record or statement to conceal, avoid or
25                   decrease obligations to pay or transmit money or property to the Government;



                                                  8
      Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 9 of 14




1                 e. Illegal off-label marketing of; and

2                 f. Retaliating against Plaintiff and other unlawful activities as described in this
                     Complaint.
3
4
          THE FORUMULARY: A PRACTICE THAT OVERRIDES THE POLICY
5
            39.      Plaintiff reallege paragraphs 1-38 as if fully set forth here.
6
            40.      In and around 2016, Defendant developed and distributed policies that
7    purported to prohibited unlawful conduct.
8           41.      In particular, Defendant’s “policies” prohibited sales associates from
9    discussing off-label uses for their drugs. Rather, Defendant’s “policy” required a written

10   solicitation from a third party in order any off-label information. Upon receiving the written

11   solicitation, Defendant’s clinical team would meet with the requestor to provide any clinical
     information beyond that on label, as indicated.
12
            42.      Requestors could be health plans, insurance companies, physicians, pharmacy
13
     benefit management companies, and others with decision-making authority to prescribe,
14
     recommend, promote and/or add to a company’s formulary the Defendant’s drugs.
15          43.      In addition, Defendant’s “policy” required written material provided to third
16   parties be approved and unmodified by its clinical team. According to Defendant, this
17   “policy” was designed to prevent unlawful marketing and promotion of its drugs. The
18   “policy” purportedly promoted public safety by not introducing a new drug or use into

19   commerce without Government approval.
            44.      In and around 2016 to present, Defendant developed and implemented
20
     practices that directly contravened its written policies.
21
         DIRECTIONS TO PLAINTIFF: SOLICIT, FACILITATE, AND COVER UP
22
            45.      Defendant’s practice includes soliciting health plans, insurance companies,
23
     physicians, pharmacy benefit management companies, and others with decision-making
24   authority to prescribe, recommend, promote and/or add to a company’s formulary the
25   Defendant’s drugs.



                                                   9
      Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 10 of 14




1           46.     In May 2018, Plaintiff was expressly directed to solicit and facilitate

2    presentations for health plans, clients, potential clients, and any decision-maker that could
     purchase or promote Defendant’s drugs.
3
            47.     Particularly, Plaintiff’s supervisor, Defendant’s Associate Vice President of
4
     Sales, Janet Sharp, told him to “do whatever is needed to get” the clinical team in there to
5
     “talk off label” and “sell.”
6
            48.     In August 2018, Ms. Sharp again directed Plaintiff to solicit clinical team
7    presentations to “talk off label” and “sell” or he would lose his job.
8           49.     Defendant’s practice was not to require any unsolicited request. In fact,
9    Defendant’s practice was to aggressively solicit opportunities to present off-label

10   information to decision-makers about its drugs.

11          50.     To avoid detection, Defendant, via Ms. Sharp and others, instructed its sales
     members not to put such solicitations in writing, but to make the pitch in person, over the
12
     phone, or in any untraceable manner.
13
            51.     In fact, Defendant would sometimes “drag” someone from its clinical team to
14
     a client meeting to present off-label material in the absence of any request. In one example,
15   in October 2018, Defendant instructed Plaintiff to take a clinical team member to Kaiser to
16   engage in off-label discussions and unlawful promotion. Kaiser had not requested nor
17   desired any clinical presentation.
18          52.     After sales members successfully solicited a decision-maker, Defendant

19   instructed its employees to “create” a document that made it appear as though the request
     was unsolicited.
20
            53.     Following suit, Defendant provided instructions about this unlawful off-label
21
     and unsolicited marketing during teleconferences and in one-on-one meetings.
22
            54.     Further, Defendant’s practice was not to exclusively utilize pre-approved
23
     marketing material. Rather, Plaintiff witnessed selective inclusion and exclusion of certain
24   material within the pre-approved slide decks. The purpose of such inclusion and exclusion
25




                                                 10
      Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 11 of 14




1    was expressly to persuade the decision-maker/health plan administrator to prescribe,

2    promote, or give certain formulary status to Defendant’s drugs.
            55.     Defendant’s bonus system compensated its sales members, in part, for success
3
     in soliciting and facilitating unsolicited clinical presentations.
4
            56.     The converse was also true.
5
                           RETALIATION AND MALICIOUS INTENT
6
            57.     Plaintiff raised concerns about the Defendant’s practices on multiple
7    occasions. Specifically, Plaintiff noted that the Defendant’s policy complied with the law
8    but the practice violated several. Plaintiff objected to Defendant’s solicitation and off-label
9    marketing practices and told Defendant that they believed the practices violated the FCA

10   and Anti-Kickback Statute.

11          58.     Plaintiff relayed the concern that presenting unapproved promotional material
     violated the FCA and Anti-Kickback Statute.
12
            59.     Prior to engaging in this protected activity, Plaintiff was recognized as
13
     Defendant’s National Account Manager of the Year in 2016.
14
            60.     As a direct result of the protected activity, Plaintiff was deprived of
15   compensation.
16          61.     Plaintiff had historically earned bonuses at 100%; immediately after raising
17   his concerns with Defendant, Plaintiff’s bonuses were significantly depleted because: (1) he
18   raised his concerns about the unlawful conduct; and (2) he refused to participate in soliciting

19   off-label discussions as Plaintiff believed it violated federal law.
            62.     Immediately after raising these concerns, Plaintiff was placed on a
20
     Performance Improvement Plan (“PIP”).
21
            63.     In his PIP, Defendant required Plaintiff to solicit clinical presentations and
22
     facilitate off-label marketing. Plaintiff believed this required conduct, for which he was
23
     subjected to corrective action, was unlawful.
24          64.     Plaintiff again complained to Human Resources and Defendant’s Compliance
25   Department that he believed such solicitations and off-label marketing violated FCA, the



                                                  11
      Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 12 of 14




1    Anti-Kickback Statute, and internal Defendant policies. In fact, Plaintiff relayed that, to the

2    extent that his impression was incorrect, he wanted Defendant to inform him about his
     misunderstanding.
3
             65.    Plaintiff had several meetings with Ms. Sharp and Human Resources wherein
4
     he was directed to solicit off-label presentations. It continued to be a required part of his
5
     PIP.
6
             66.    Plaintiff recorded these meetings.
7            67.    Defendant reaffirmed its expectations of Plaintiff that he firmly believed, and
8    reported, violated the law.
9            68.    Plaintiff put these concerns in writing, spoke with the Defendant’s

10   Compliance Department, and provided documentation in support.

11           69.    Plaintiff provided statutory notice about his intention to leave if the matter
     was not remedied.
12
             70.    Plaintiff reasonably believed that he could be held liable, civilly and
13
     criminally, if he conformed with Defendant’s off-label marketing scheme.
14
             71.    As such, Plaintiff was constructively discharged from his employment in June
15   2019.
16                           ADDITIONAL RETALIATORY CONDUCT
17           72.    Even prior to his constructive discharge, Plaintiff’s decreased compensation
18   and PIP – all because he refused to violate the FCA and put Defendant on notice –

19   Defendant engaged in additional retaliation.
             73.    After Plaintiff refused to solicit clinical presentations for targeted health
20
     plans, Defendant (via Ms. Sharp) told Plaintiff in a conference call, with others in
21
     attendance, to “cover his ears” because she knew the direction about unlawful solicitation
22
     would make Plaintiff “uncomfortable.”
23                                      LEGAL CLAIM
                            RETALIATION / FALSE CLAIMS ACT
24
             74.    Plaintiff realleges each allegation contained in paragraphs 1 through 73 as if
25
     fully set forth here.



                                                  12
      Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 13 of 14




1           75.     Plaintiff reasonably believed, and still believes, that Defendant’s conduct

2    violated the FCA and other federal and state laws.
            76.     Plaintiff reported the violations on multiple occasions to Defendant’s
3
     Associate Vice President of Sales, to Defendant’s Human Resources Department, and to
4
     Defendant’s Compliance Department.
5
            77.     Plaintiff made these reports, each time, in an effort to stop violations of the
6
     FCA and other federal and state laws.
7           78.     As a result of these reports, Defendant was deprived of compensation,
8    disciplined, threatened with his job (in the same conversation as one of these reports),
9    harassed, and constructively discharged.

10          79.     Further, Plaintiff’s PIP required him to engage in what he believed (and

11   reported) was unlawful conduct. Plaintiff reasonably believed that he could be held civilly
     and criminally liable if he engaged in such conduct mandated by Defendant.
12
            80.     Plaintiff put these concerns in writing to Defendant.
13
            81.     Plaintiff was constructively discharged in June 2019.
14
            82.     Defendant’s conduct violated the anti-retaliation provision of the FCA. See
15   31 U.S.C. 3730(h)(1).
16          83.     As a result, Plaintiff is entitled to relief as outlined in Section 3730(h)(2),
17   including back pay, double damages, compensatory damages, front pay, special damages,
18   and attorneys’ fees and costs.

19                                                 Conclusion
            THEREFORE, Plaintiff respectfully requests the following relief:
20
           A. An award of damages to be proven at trial, in all categories, as specified in Section
21
               3730 of the FCA;
22
           B. An award of liquidated damages in an amount appropriate to the proof adduced at
23
               trial;
24         C. Attorneys’ fees and costs; and
25         D. Pre- and post-judgment interest.



                                                  13
     Case 2:19-cv-04693-DWL Document 1 Filed 07/11/19 Page 14 of 14




1        DATED this 10th day of July 2019.

2                                   The Foster Group, PLLC
3
4
                                     /s/ Troy P. Foster
5                                   Troy P. Foster
                                    7301 N. 16th Street, Ste 102
6
                                    Phoenix, Arizona 85020
7                                   Counsel for Plaintiff

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                                             14
